United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        September 8, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-20627
                          Summary Calendar


LEONARD R. CROOMS,

                                     Petitioner-Appellant,
versus

TEXAS BOARD OF PARDONS & PAROLES,

                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-03-CV-1125
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leonard R. Crooms, Texas prisoner # 352784, appeals the

district court’s dismissal of his 28 U.S.C. § 1361 petition for

a writ of mandamus.    His notice of appeal was filed on June 17,

2003.    Crooms did not obtain permission from a judge of this

court before filing his appeal, as he is required to do pursuant

to this court’s order in Crooms v. Cockrell, No. 01-21003

(5th Cir. March 28, 2002).    The instant appeal is therefore

DISMISSED as improvidently filed.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                    No. 03-20627
                         -2-

APPEAL DISMISSED.